DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grooves defined in the towel holder contacting surface… the grooves extend substantially parallel to the first and second edges” (claim 19) “said tab is perpendicular to said elongated portion” (claim 28) must be shown and labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 1 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 1, lines 13-14: -- said at least two adjacent attachment formations --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 21, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, how does the “at least one attachment formation positioned adjacent to the first edge” claimed in claim 2 relate to the “at least two attachment 

Regarding claim 4, the following limitation “the at least two adjacent attachment formations extending from an edge” is unclear and confusing. Which “at least two adjacent attachment formations” is the applicant referring to in claim 4 since two set of attachment formations is claimed in claim 1 (at least two attachment formations associated with the first edge and at least two attachment formations associated with the second edge). Further is the applicant claiming a new “edge” in claim 4? Or is the applicant referring to one of the first edge or second edge previously claimed in claim 1? Appropriate correction is required. 
Regarding claim 21, is unclear how the first edge and the second edge claimed in claim 1 relates to the “first and second opposed ends and first and second opposed sides” are the first and second edges in claim 1 on the first and second opposed ends or the first and second opposed sides claimed claim 21? Appropriate correction is required.
Regarding claim 26, line 2, how does the “ball” in claim 26 relate to the “ball portion” in claim 1? Appropriate correction is required.

27 recites the limitation "said device body" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28, it is unclear how the applicant’s tab (Fig 14, #312) is perpendicular to said elongated portion (Fig 11, #308) in the elected embodiment (Figs 11-14). Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 19, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Witherell 2001/0052710 in view of Ruschell 2010/0120586.

Regarding claim 1, Witherell discloses a device (Figs 1-2, #100) for preventing a towel from slipping off of a towel holder, said device (Figs 1-2, #100) being removable from said towel holder and comprising:

a body (Figs 1-2, #102) including a pair of opposing first (annotated Fig 1 below) and second (annotated Fig 1 below) edges and defining a towel contacting surface (Figs 1-

an opposed towel holder contacting surface (Figs 1-2, bottom surface of #102) configured to contact a towel holder;

at least one two adjacent attachment formations (Fig 1, #114a & #114b) associated with the body and positioned adjacent to the first edge (annotated Fig 1 below) of the body (Figs 1-2, #102), said adjacent attachment formations (Fig 1, #114a & #114b) associated with said first edge defining a space (Fig 1, #116b) therebetween (as shown in Fig 1);

at least two adjacent attachment formations (Fig 1, #104a, #104b, & #104c) associated with the body (Figs 1-2, #102) and positioned adjacent to the second edge (annotated Fig 1 below) of the body (Figs 1-2, #102), said adjacent attachment formations (Fig 1, #104a, #104b, & #104c) associated with said second edge defining a space (Fig 1, #106a & #106b) therebetween,

wherein each of said at least two adjacent attachment formations (Fig 1, #114a, #114b,  #104a, #104b, and/or #104c) associated with said first and second edge comprises a finger (Fig 1, #114a, #114b,  #104a, #104b, or #104c) extending from said respective edge, said finger (Fig 1, #114a, #114b,  #104a, #104b, or #104c) including an elongated portion (as shown in Figs 1 & 2),

wherein at least one attachment formation (Fig 1, #114a or #114b) extending from one of said first edge (annotated Fig 1 below) and said second edge (annotated Fig 1 below) is configured to be aligned with a space (Fig 1, #106a or #106b) defined by two adjacent attachment formations (Fig 1, #104a, #104b, & #104c) extending from the other of said first and second (annotated Fig 1 below) edges 
of the body (Figs 1-2, #102) to place the body (Figs 1-2, #102) into an engaged condition surrounding a towel holder.

    PNG
    media_image1.png
    720
    1080
    media_image1.png
    Greyscale

Witherell has been discussed above but does not explicitly teach the device wherein each of said finger includes an elongated portion terminating in a tab or ball shaped portion.

Ruschell discloses a device (Fig 1, #10) that is configured to wrap around a bar (as shown in Fig 3), wherein the device (Fig 1, #10) comprises a plurality of 

    PNG
    media_image2.png
    817
    1413
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach tabs/fasteners (Ruschell, annotated Fig 2 above) to the distal ends of the fingers (Witherell, Fig 1, #114a & #114b) and/or (Witherell, Fig 1, #104a, #104b, & #104c) in order to further secure the ends of the device (Witherell, Fig 2, #102) together when wrapped around a bar. 



said at least one attachment formation (Witherell, Fig 1, #114a & #114b) positioned adjacent to the first edge (Witherell, annotated Fig 1 above) of the body comprises a plurality of fingers (Witherell, Fig 1, #114a & #114b), and said at least one attachment formation (Witherell, Fig 1, #104a, #104b, & #104c) positioned adjacent to the second edge (Witherell, annotated Fig 1 above) of the body comprises a plurality of fingers (Witherell, Fig 1, #104a, #104b, & #104c).

Regarding claim 4, as best understood, modified Witherell discloses a device wherein the at least two adjacent attachment formations (Witherell, Fig 1, #114a, #114b) extenduing from an edge are substantially identical.

Regarding claim 19, modified Witherell has been discussed above but does not explicitly teach a device further comprising a plurality of grooves defined in the towel holder contacting surface, wherein
the plurality of grooves are positioned between the at least one attachment formation positioned adjacent to the first edge and the at least one
attachment formation positioned adjacent to the second edge, and
the plurality of grooves extend substantially parallel to the first and second edges.


the plurality of grooves (annotated Fig 6 below) extend substantially parallel to first and second edges (annotated Fig 6 below).


    PNG
    media_image3.png
    709
    980
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of grooves (Witherell, annotated Fig 6 above) in the towel holder contacting surface (Witherell, Figs 1-2, #102), wherein the plurality of grooves (Witherell, annotated Fig 6 above) are 


Regarding claim 21, as best understood, modified Witherell discloses the device wherein said body (Witherell, Figs 1-2, #102) comprises first and second opposed ends and first and second opposed sides, the plurality of fingers (Witherell, Fig 1, #114a & #114b) positioned adjacent to the first edge (Witherell, annotated Fig 1 above) of the body (Witherell, Figs 1-2, #102) are arranged along one of said opposed ends or sides, and the plurality of attachment formations fingers (Witherell, Fig 1, #104a, #104b, & #104c) positioned adjacent to the second edge (Witherell, annotated Fig 1 above) of the body (Witherell, Figs 1-2, #102) are arranged along the other of said other of said first and second opposed ends or sides.


Regarding claim 25, modified Witherell discloses the device wherein said finger (Witherell, Fig 1, #114a, #114b, #104a, #104b, or #104c) extending from one of said first and second edges (Witherell, annotated Fig 1 above) are configured for press-fit interengagement with said spaces (Witherell, Fig 1,  #106a & #106b) defined by said at 

Regarding claim 26, as best understood, modified Witherell discloses the device  wherein said finger (Witherell, Fig 1, #114a, #114b, #104a, #104b, or #104c) comprises an elongated neck terminating in ball (Ruschell, annotated Fig 1 above) and wherein said space (Witherell, Fig 1, #116b, #106a, or #106b) comprises a notch (Witherell, Fig 1, #116b, #106a, or #106b) for receiving said ball portion (Ruschell, annotated Fig 1 above).

Regarding claim 27, as best understood, modified Witherell discloses the device said tab or ball portion (Ruschell, annotated Fig 1 above) extends through said space (Witherell, Fig 1, #116b, #106a, or #106b) when said device body (Witherell, Fig 1, #102) is in said engaged condition.


Claims 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witherell 2001/0052710 and Ruschell 2010/0120586 and further in view of Israel 4,466,610.

Regarding claims 11-14, modified Witherell has been discussed above but does not explicitly teach a device further comprising a plurality of friction formations associated with the towel contacting surface and extending above the towel contacting surface (claim 11); wherein the plurality of friction formations 

Israel discloses a device (Fig 2) comprising a body and/or grip (Fig 2, #10) having plurality of friction formations (annotated Fig 2 below); wherein the plurality of friction formations (annotated Fig 2 below) are integrally formed with the body (Fig 2, #10); wherein the body (Fig 2, #10) is formed of a polymeric material (col 6, line 42).

    PNG
    media_image4.png
    1111
    675
    media_image4.png
    Greyscale

 


It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the body (Witherell, Fig 1, #102) of modified Witherell from a polymeric material as taught by Israel because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 16, modified Witherell discloses a device wherein the plurality of friction formations (Israel, annotated Fig 2 above) are substantially identical.

Regarding claim 18, modified Witherell discloses a device wherein the plurality of friction formations (Israel, annotated Fig 2 above) are arranged in uniform rows and columns.

15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witherell 2001/0052710 and Ruschell 2010/0120586 and further in view of Ramali 2007/0245850.
Regarding claim 15, modified Wiherell discloses the device wherein the body (Fig 1, #102) is formed of a flexible material [0018].

Modified Wiherell has been discussed above but does not explicitly teach a device wherein the body is formed of an elastic and stretchable material. 

Ramali discloses a device comprising a body (Fig 10, #21B) that is formed of an elastic and stretchable material [0068] wherein the body (Fig 10, #21B) is configured to grip around a bar (Fig 10, #70). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the body (Witherell, Fig 1, #102) of modified Witherell from an elastic and stretchable material as taught by Ramali because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


s 1-2, 4, 19, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Witherell 2001/0052710 in view of Rabe 3,253,842.

Regarding claim 1, Witherell discloses a device (Figs 1-2, #100) for preventing a towel from slipping off of a towel holder, said device (Figs 1-2, #100) being removable from said towel holder and comprising:

a body (Figs 1-2, #102) including a pair of opposing first (annotated Fig 1 below) and second (annotated Fig 1 below) edges and defining a towel contacting surface (Figs 1-2, top surface of #102) configured to or capable of providing a frictional interface for a towel, and

an opposed towel holder contacting surface (Figs 1-2, bottom surface of #102) configured to contact a towel holder;

at least one two adjacent attachment formations (Fig 1, #114a & #114b) associated with the body and positioned adjacent to the first edge (annotated Fig 1 below) of the body (Figs 1-2, #102), said adjacent attachment formations (Fig 1, #114a & #114b) associated with said first edge defining a space (Fig 1, #116b) therebetween (as shown in Fig 1);

at least two adjacent attachment formations (Fig 1, #104a, #104b, & #104c) associated with the body (Figs 1-2, #102) and positioned adjacent to the second edge (annotated 

wherein each of said at least two adjacent attachment formations (Fig 1, #114a, #114b,  #104a, #104b, and/or #104c) associated with said first and second edge comprises a finger (Fig 1, #114a, #114b,  #104a, #104b, or #104c) extending from said respective edge, said finger (Fig 1, #114a, #114b,  #104a, #104b, or #104c) including an elongated portion (as shown in Figs 1 & 2),

wherein at least one attachment formation (Fig 1, #114a or #114b) extending from one of said first edge (annotated Fig 1 below) and said second edge (annotated Fig 1 below) is configured to be aligned with a space (Fig 1, #106a or #106b) defined by two adjacent attachment formations (Fig 1, #104a, #104b, & #104c) extending from the other of said first and second (annotated Fig 1 below) edges 
of the body (Figs 1-2, #102) to place the body (Figs 1-2, #102) into an engaged condition surrounding a towel holder.

    PNG
    media_image1.png
    720
    1080
    media_image1.png
    Greyscale

Witherell has been discussed above but does not explicitly teach the device wherein each of said finger includes an elongated portion terminating in a tab or ball shaped portion.

Rabe discloses a device (Fig 1) that comprising a first edge (Fig 2, #16) and a second edge (Fig 2, #18) where each edge comprises a plurality of fingers (Fig 2, #20) having an elongated portion (Fig 2, #20) terminating in a tab or ball shaped portion (Fig 2, #22). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fingers (Witherell, Figs 1 & 2, #114a, #114b, #104a, #104b, & #104c) of Witherell to be T-shaped as taught by Rabe 
because the substitution of one known connector or connection means for another would have yielded predictable results to one of ordinary skill in the 

Regarding claim 2, as best understood, modified Witherell, discloses a device wherein
said at least one attachment formation (Witherell, Fig 1, #114a & #114b) positioned adjacent to the first edge (Witherell, annotated Fig 1 above) of the body comprises a plurality of fingers (Witherell, Fig 1, #114a & #114b), and said at least one attachment formation (Witherell, Fig 1, #104a, #104b, & #104c) positioned adjacent to the second edge (Witherell, annotated Fig 1 above) of the body comprises a plurality of fingers (Witherell, Fig 1, #104a, #104b, & #104c).

Regarding claim 4, as best understood, modified Witherell discloses a device wherein the at least two adjacent attachment formations (Witherell, Fig 1, #114a, #114b) extenduing from an edge are substantially identical.

Regarding claim 19, modified Witherell has been discussed above but does not explicitly teach a device further comprising a plurality of grooves defined in the towel holder contacting surface, wherein
the plurality of grooves are positioned between the at least one attachment formation positioned adjacent to the first edge and the at least one
attachment formation positioned adjacent to the second edge, and


Witherell discloses a second embodiment (Fig 6) comprising a device further comprising a plurality of grooves (annotated Fig 6 below) defined in a towel holder contacting surface (Fig 6, #604), wherein
the plurality of grooves (annotated Fig 6 below) extend substantially parallel to first and second edges (annotated Fig 6 below).


    PNG
    media_image3.png
    709
    980
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of grooves 


Regarding claim 21, as best understood, modified Witherell discloses the device wherein said body (Witherell, Figs 1-2, #102) comprises first and second opposed ends and first and second opposed sides, the plurality of fingers (Witherell, Fig 1, #114a & #114b) positioned adjacent to the first edge (Witherell, annotated Fig 1 above) of the body (Witherell, Figs 1-2, #102) are arranged along one of said opposed ends or sides, and the plurality of attachment formations fingers (Witherell, Fig 1, #104a, #104b, & #104c) positioned adjacent to the second edge (Witherell, annotated Fig 1 above) of the body (Witherell, Figs 1-2, #102) are arranged along the other of said other of said first and second opposed ends or sides.


Regarding claim 25, modified Witherell discloses the device wherein said finger (Witherell, Fig 1, #114a, #114b, #104a, #104b, or #104c) extending from one of said 

Regarding claim 26, as best understood, modified Witherell discloses the device  wherein said finger (Witherell, Fig 1, #114a, #114b, #104a, #104b, or #104c) comprises an elongated neck (Rabe, Fig 2, #20) terminating in ball (Rabe, Fig 2, #22) and wherein said space (Witherell, Fig 1, #116b, #106a, or #106b) comprises a notch (Rabe, annotated Fig 2 below, notch that receives tab or ball portion #22) for receiving said ball portion (Rabe, Fig 2, #22).


    PNG
    media_image5.png
    610
    909
    media_image5.png
    Greyscale

Regarding claim 27, as best understood, modified Witherell discloses the device said tab or ball portion (Rabe, Fig 2, #22) extends through said space (Witherell, Fig 1, 

Regarding claim 28, as best understood, modified Witherell discloses the device wherein said tab (Rabe, Fig 2, #22) is perpendicular to said elongated portion (Rabe, Fig 2, #20).

Regarding claim 29, modified Witherell discloses the device wherein said ball portion (Rabe, Fig 2, #22) is wider than said elongated portion (Rabe, Fig 2, #20).


Claims 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witherell 2001/0052710 and Rabe 3,253,842 and further in view of Israel 4,466,610.

Regarding claims 11-14, modified Witherell has been discussed above but does not explicitly teach a device further comprising a plurality of friction formations associated with the towel contacting surface and extending above the towel contacting surface (claim 11); wherein the plurality of friction formations are positioned between the opposed first and second edges (claim 12); wherein the plurality of friction formations are integrally formed with the body (claim 13); wherein the body is formed of a polymeric material (claim 14).



    PNG
    media_image4.png
    1111
    675
    media_image4.png
    Greyscale

 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a plurality of friction formations (Israel, annotated Fig 2 above) to the towel contacting surface (Witherell, Fig 5A, #102) of Witherell between the opposed first and second edges (Witherell, 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the body (Witherell, Fig 1, #102) of modified Witherell from a polymeric material as taught by Israel because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 16, modified Witherell discloses a device wherein the plurality of friction formations (Israel, annotated Fig 2 above) are substantially identical.

Regarding claim 18, modified Witherell discloses a device wherein the plurality of friction formations (Israel, annotated Fig 2 above) are arranged in uniform rows and columns.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witherell 2001/0052710 and Rabe 3,253,842 and further in view of Ramali 2007/0245850.


Modified Wiherell has been discussed above but does not explicitly teach a device wherein the body is formed of an elastic and stretchable material. 

Ramali discloses a device comprising a body (Fig 10, #21B) that is formed of an elastic and stretchable material [0068] wherein the body (Fig 10, #21B) is configured to grip around a bar (Fig 10, #70). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the body (Witherell, Fig 1, #102) of modified Witherell from an elastic and stretchable material as taught by Ramali because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.




Response to Arguments
Applicant's arguments filed 01/12/22 have been fully considered but they are not persuasive. 

Applicant’s arguments that “Applicant has also amended the claims, most notably Claim 1, 25 and 26 and has added new claims 27-29 to address the rejections based on Witherell alone or in combination with Ruschell. Ruschell does not disclose or suggest a “finger including an elongated portion terminating in a tab or ball shaped portion” extending from each of the first and second edges. The Office states that the connectors shown in Fig. 7 “can be interpreted to be tabs or balls in view of the applicant’s claim language and disclosure (emphasis added).” Applicant submits that this is classic hindsight reasoning. The Office also annotates Fig. 7 of Ruschell with words from Applicant’s disclosure such as “tab,” ‘pall,” finger’ and “neck”, yet the connectors of Fig. 7 resemble none of the above. Moreover, there would have been no motivation for one of skill to modify Witherell to include “a tab or ball shaped portion. Indeed, doing so would defeat one of the stated goals of Witherell which is to “provide a hand grip/flexible pad that provides a continuous and smooth surface around the bar” (para. [0009]). For these reasons, the claims of the present application, as amended, are not anticipated nor would they have been rendered obvious over the art of record” are not persuasive.

The examiner maintains that the applicant’s tab or ball shaped portion (Fig 14, #312) is neither a tab or a ball, therefore, the tab or ball shaped portion (Ruschell, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631